DETAILED ACTION
This Office Action is in response to the application 16/836,377 filed on 03/31/2020.
Claims 1-21 have been examined and are pending in this application.
This application is a continuation of application No. 15/824,398, filed on Nov. 28, 2017, now Pat. No. 10,637,656.
Examiner has called the attorney Mr. Ulvr, Joseph (reg. no. 57696) on 12/15/2021 and the examiner suggests to file electronic Terminal Disclaimer to obviate a DP rejection over a ‘prior’ patent no. 10,637,656 and if the eTD approved by the office, it will go to allowance.
Electronic Terminal Disclaimer filed on 12/15/2021 has been approved by the office on 12/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/24/2020, 06/15/2001 and 10/12/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 03/31/2020 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 03/31/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 03/31/2020 has been accepted.


Allowable Subject Matter
Claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434
	12/16/2021